Mr. Chief Justice ENGLISH delivered the opinion of the Court. This is an application to this court for a certiora/ri, to bring up the proceedings and quash the judgment of a justice of the peace of Franklin county, recovered against the potitioner, Overton B. Allston, by Sadler & Co. The petitioner states that, " the Hon. Eelix J. BatsoN, the Judge of the 4th Judicial Circuit, &c., is of kin to him, and consequently, disqualified to grant relief in the premises.” The petitioner should have stated how he was related to the Circuit Judge, so that this court could determine, as a matter of law, whether the degree of relationship existing between them disqualified the judge to hear and determine the application which is made for relief here. See Const. Ark., Art. 6 sec. 12; Digest, chap. 50, sec. 16; Allis Ex parte, 1 Eng. Rep. 105. We have, however, looked into the transcript, and we do not find that the judgment of the justice of the peace was void for the want of jurisdiction of the subject matter, or persons of the parties. There may be errors in the proceedings of the justice, but these the petitioner could have corrected by an appeal to the Circuit Court, which it does not appear that he took or sought, nor does lie state any excuse for not doing so. Certiorari refused.